902 N.E.2d 1079 (2009)
PEOPLE State of Illinois, respondent,
v.
Paris ERVIN, petitioner.
No. 105803.
Supreme Court of Illinois.
March 25, 2009.
Petition for leave to appeal denied.
In the exercise of this Court's supervisory authority, the Appellate Court, First District, is directed to vacate its order in People v. Ervin, case No. 1-06-1550 (11/29/07). The appellate court is instructed to reconsider its decision in light of People v. Patrick, case No. 104077 & 104445 cons. (opinion filed 01/23/09).